DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2020 and 12/08/2020 are  acknowledged by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
       Otake (US 2010/0033140) discloses in figure 1, charging device and charging system [see figure 1] . The chargy system comprise an electronic device [see figure 1, element 100] , Charging device [see  figure 1, element (150)]; Leakage detecting circuit [figure 1, element 240] 
According to Otake, the leakage detecting circuit (240) detects leakage current and interrupts current flow or charging power if electrical leakage occurs [see ¶0023].

Claim 1 recites, inter alia,  wherein the charging circuit comprises a first voltage conversion circuit and a first switch, wherein an input end of the first voltage conversion circuit is coupled to an alternating current power supply, an output end of the first voltage conversion circuit is coupled to the voltage output end by using through the first switch, and a control end of the first switch is coupled to the control circuit; the current leakage detection circuit comprises a second voltage conversion circuit and a serial resistor, wherein an input end of the second voltage conversion circuit is coupled to the output end of the first voltage conversion circuit, an output end of the second voltage conversion circuit is coupled to the voltage output end through the serial resistor, detect whether the electronic device is in position to generate an in-position signal that is used to indicate whether the electronic device is in position, The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim recites, inter alia, wherein an input end of the first voltage conversion circuit is coupled to an alternating current power supply, an output end of the first voltage conversion circuit is coupled to the voltage output end through the first switch, and a control end of the first switch is coupled to the control circuit; the current leakage detection circuit comprises a second voltage conversion circuit and a serial resistor, detect whether the electronic device is in position to obtain an in-position signal that is used to indicate whether the electronic device is in position, and output the in-position signal to the control circuit. The above limitation is not disclosed, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859